Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 1 of 20 PAGEID #: 282




                     Exhibit 1
Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 2 of 20 PAGEID #: 283
Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 3 of 20 PAGEID #: 284
Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 4 of 20 PAGEID #: 285
Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 5 of 20 PAGEID #: 286
Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 6 of 20 PAGEID #: 287
Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 7 of 20 PAGEID #: 288




                   Exhibit A
Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 8 of 20 PAGEID #: 289
Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 9 of 20 PAGEID #: 290
Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 10 of 20 PAGEID #: 291




                    Exhibit B
Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 11 of 20 PAGEID #: 292



 From: Julie <jul_kelly@mac.com>
 Sent: Friday, December 21, 2018 2:31 PM
 To: Byrne, Matthew R. (Cincinnati) <Matthew.Byrne@jacksonlewis.com>; Carroll, Scott A. (Cincinnati)
 <scott.carroll@jacksonlewis.com>
 Cc: Jul Kelly <jul_glad@mac.com>
 Subject: Outstanding Questions Regarding Second Kelly Deposition for Barger v. First Data Corporation
 (10/15/18)

 Mr. Byrne and Mr. Carroll,

 As you are aware, Mr. Shawn Shearer responded to your email earlier this week (email attached
 for your reference: RE_ Julie Kelly - Request for information - iPad at 10_15_18 Deposition
 (second Kelly deposition)) so you may freely respond to my questions. Mr. Shearer does not and
 has never represented me in the Barger v. First Data case. I represent myself.

 As a courtesy, I've added the questions directly into this email. Please answer me as soon as
 possible.


 Because I represent myself in the above mentioned case, and I have been continuously harassed
 throughout the past months and am on the precipice of filling my formal complaint, I am
 requesting the answers to the following questions by immediately.

 Outstanding Questions for the Second Kelly Deposition for the Barger v. First Data
 Corporation case on 10/15/18:

    1. Who was responsible for contracting Mike Mobley Court Reporting?

    2. Who was responsible for the selection of court reporting methods and technology that
       would be used for my deposition at the Potter Stewart Courthouse on October 15th, 2018
       (second Kelly deposition)?

    3. Who was responsible for setting up the Potter Stewart Courthouse conference room for
       the deposition?

    4. What was the equipment used for the recording of the deposition and who owns this
       equipment?

    5. Who initiated the court house phone line and what time did this take place? What
       number(s) were dialed? Who owns the numbers that were dialed? What were the
       conference capabilities of the numbers dialed?

    6. Who were all the parties logged into the conference phone directly or indirectly and what
       were their locations, company representing and roles?

    7. Who owned the iPad that was active and directed at me for the deposition?
Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 12 of 20 PAGEID #: 293




    8. What was the purpose of the iPad during my deposition?

    9. Did the iPad record or stream audio, video or both of the deposition?

    10. Why was 4/5ths of the deposition used to ask me questions that were related to the
        harassment of Saul Ewing, First Data and Jackson Lewis from May – October 2018,
        which is now a part of my complaint that will soon be filed, instead of the Court Ordered
        Barger v. First Data Corporation?

 Respectfully,

 Julie Kelly
Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 13 of 20 PAGEID #: 294




                    Exhibit C
   Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 14 of 20 PAGEID #: 295
                                                                                                 jul_kelly@mac.com



12/21/18

Mr. Rosenthal,

Thank you very much for your prompt and respectful answer to my email of December 21, 2018. As I clearly stated
in my inquiry on December 20, 2018, I took nearly a week to decide whether I had any reason to suspect that my
former employer, First Data, would dispatch any kind of agent to photograph my property and look in my windows –
through your firm or in any other capacity – in their effort to silence me on my claims against them.

The reason I thought about the matter for so long is because prior to the treatment I received by First Data and Ms.
Robin Ording and then Ms. Gillian Cooper and Saul Ewing, I had never been subject to any kind of targeting or
harassment that rose to the level that frightened me. Before the events that began to unfold in the latter half of
2017 took place, I may have brushed off the idea of a man taking pictures at my house – chalked it up to a possible
real estate agent or just an odd passerby.

The problem for me now, is this. I have been, and continue to, experience retaliation as a result of my decision to
tell the OCRC the truth about my supervisor at First Data. I never expected to be singled out or targeted by a
company I gave over 20 years of service to.

Unfortunately, I have been subject of multiple acts of retaliation. Saul Ewing, Ms. Gillian Cooper and Mr. Gary
Eidelman have been the primary agents of First Data’s attacks against me.

What really bothers me, is that I have asked many times exactly who was on the courthouse phone line during my
October 15th, 2018 deposition (Second Kelly Deposition) how the call was made, why an active iPad was pointed at
me during the deposition and many other very simple questions that – if answered truthfully – may have alleviated
my ever increasing stress level.

The problem is, even though these questions have answers, and, as counsel for myself in the Barger v. First Data, et
al, matter First Data’s counsel could have easily provided me those answers – no one will do so.

I am not a paranoid person. But, First Data did transport my former supervisor from New York to Cincinnati TWICE,
under the guise of a deposition in the Barger v. First Data et al, case even through Ms. Ording is only a party to MY
Pending action against First Data in Ohio and had no place in the Barger deposition beyond menacing me.

First Data, Saul Ewing and Jackson Lewis then outfitted Ms. Ording with an active recording / streaming device for
the duration of my October 15th, 2018 deposition (Second Kelly Deposition) – without any permission or notice.

Then – the deposition was designed to be nearly 100% of the questions being about me and my case in Ohio. The
subpoena issued in New York was supposed to be limited to the Barger v. First Data et al, case. Instead, the day
became an electronic surveillance of me. And most recently, I spent nearly a week agonizing over whether or not
First Data, Saul Ewing, Ms. Gillian Cooper, Jackson Lewis, Mr. Matthew Byrne and / or Mr. Gary Eidelman is involved
in a strange man’s presence on my property is upsetting and also interfering in my ability to seek employment
because I am nearing the point where I’m nervous to leave my children in their home.

No one should be treated this way. Especially for just exercising my rights. Even Ms. Cooper admitted on the record
on October 15th, 2018 that I am the only depondent in the Barger v. First Data et al, case being treated this way. I
haven’t done anything wrong.

I do see that you work at Jackson Lewis, so I do not exactly understand your role here, but I will take you at your
word that you will at least investigate.

                                                                                                             1|P a g e
   Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 15 of 20 PAGEID #: 296
                                                                                                  jul_kelly@mac.com



I do notice in your response to me you say that “Matthew Byrne has no knowledge or involvement whatsoever”
regarding the person who was on my property. However, you never say that Jackson Lewis has no knowledge or
involvement of that event. Is this because you only represent Mr. Byrne? Or is this because Jackson Lewis isn’t
prepared to answer my question? Can you please clarify this immediately?

One matter I do want to be very clear about – I do intend to find out who was on that courthouse phone line during
my deposition. I intend to find out why the call was initiated before I arrived and why I was not offered any
conferencing ability. I also intend to find out why I was surveilled from an iPad set up across from me just by Ms.
Robin Ording.

Providing me truthful answers to those questions will go along way to helping me decide if I need to fear my former
employer, or if legitimate answers are available.

Neither you, for Mr. Matthew Byrne or Ms. Cooper had a problem answering me quickly and definitively about the
man who was on my property last week.

If the truth about the conference call and iPad is just as simple and truthful and not unethical, why all the delays? It
makes no sense.

I will assume your interest in aiding me in finding an honest answer here about what happened during my October
15th, 2018 deposition (Second Kelly Deposition) is sincere. I hope that is the case.

Respectfully,

Julie Kelly




                                                                                                               2|P a g e
Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 16 of 20 PAGEID #: 297




                    Exhibit D
   Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 17 of 20 PAGEID #: 298
                                                                                                jul_kelly@mac.com



12/26/18

Mr. Rosenthal,

Thank you for clearing up that confusion. I am pleased to know that Jackson Lewis is willing to state that they have
no involvement in the recorded incident that took place on my property on December 13th, 2018.

My hope is that someone will be able to finally explain the events that took place during my October 15th, 2018
deposition (Second Kelly Deposition) that are contributing daily to my anxiety (which my former employer First Data
and supervisor Ms. Robin Order were aware of when they deprived me of accommodation). From my vantage point
– First Data has armed themselves with a team of people – starting with a FedEx impersonator who entered my
property under disguise and served me a subpoena, to no-showing me on my first deposition date, to transporting
my tormentor, Ms. Ording from New York to Cincinnati TWICE, in order to punish, intimidate and scare me during a
deposition for a case where Ms. Ording is not even a named party.

Unfortunately, it seems that First Data and Saul Ewing used Mr. Matthew Byrne and Jackson Lewis as a conduit to
locally intimidate me. This is not only discouraging, but disappointing. Mr. Byrne appears to be an ethical
professional, who would stick to the rules and not try to use the legal system as a way to make my life miserable just
because I chose to exercise my rights under the OCRC.

In my capacity as my own counsel in the Barger v First Data, et al matter, I have sought Mr. Byrnes’s honest answer
to my questions about the sketchy way in which a conference call that claimed to include two members of First
Data’s in house counsel (who never announced themselves on the record) was initiated during the October 15, 2018
deposition from the Potter Stewart Courthouse, and about why an iPad was active, engaged and pointed at me
during that deposition. Mr. Byrne will not give me the respect of a straight answer.

Mr. Rosenthal, you have, at least, give me a timely response. What I do not understand, is why you can complete a
thorough investigation and provide me a definite answer to my questions about the events that happened on my
property on December 13th, 2018, yet no one at Jackson Lewis can (or will) answer any of my questions about the
events that Mr. Byrne participated in on October 15, 2018 – after nearly three months have elapsed. I began to ask
questions about Jackson Lewis’ role in First Data’s persistent retaliation against me in October. It is now nearly
January.

For someone in your position, this may be inconsequential. However, the longer I must go without answers about
what happened in the courthouse while I was there, under court order, representing myself, the greater my anxiety
becomes.

I spent my entire summer defending myself and now, minus what should be very simple, truthful responses about
my October 15, 2018 deposition (Second Kelly Disposition), I am questioning my ability to safely leave my elderly
mother in law or children at home without my presence, making job interviews a near impossibility.

No American should have to choose between exercising his or her rights to file a complaint against an employer, and
the American’s ability to live in a harassment – free, safe home while that person seeks employment. First Data, Saul
Ewing, Ms. Gillian Cooper and Mr. Gary Eidelman are putting me in that position.

What is left for me to decide, is what roles Jackson Lewis and Mr. Byrne played in this needless drama. The fact that
you gave me the courtesy of any response at least makes me hopeful that Jackson Lewis may be willing to simply
provide me the truth about what happened in that room at the courthouse on October 15, 2018. I am well aware,
that unlike Saul Ewing, Jackson Lewis never claimed to represent me, and then oppose me later. There is no

                                                                                                            1|P a g e
   Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 18 of 20 PAGEID #: 299
                                                                                                  jul_kelly@mac.com



question that Saul Ewing transgressions against me are far worse than the ones I know or suspect may have been
committed on Jackson Lewis’ watch to this point. It is very hard on me, day to day having to wonder if First Data and
Saul Ewing are going to use Mr. Byrne and / or Jackson Lewis as a local way to continue to surveille me.

I guess I am just naïve. First Data was the only employer I ever had. I never expected this kind of cruel retaliation
from a company I, at one time considered family. What has been done to me by First Data and Saul Ewing to this
point is so upsetting and just appalling. I am just trying to gather truthful information, so I can make rational
decisions for my family.

Any honest answers that you can provide that are responsive to the questions I have asked Mr. Byrne and Jackson
Lewis would be very helpful in my analysis of the retaliation I am experiencing at the hands of my former employer,
First Data and its agents.

Respectfully,

Julie Kelly




                                                                                                              2|P a g e
Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 19 of 20 PAGEID #: 300




                    Exhibit E
Case: 1:19-cv-00372-SJD-SKB Doc #: 17-1 Filed: 07/29/19 Page: 20 of 20 PAGEID #: 301
